Citation Nr: 0000767	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
sarcoidosis and hepatitis.  The veteran perfected appeals as 
to both issues, but then at a personal hearing in August 
1995, he withdrew his appeal pertaining to service connection 
for hepatitis.  The veteran has continued his appeal 
pertaining to service connection for sarcoidosis.  A hearing 
was held in October 1999 at the VA Central Office in 
Washington, D.C. before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  There is medical evidence showing that the veteran 
currently has sarcoidosis.

2.  The veteran reported that he began showing manifestations 
of sarcoidosis during service.

3.  There is a medical opinion that tends to show that the 
veteran's sarcoidosis had an onset during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
sarcoidosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There is medical evidence showing that the veteran currently 
has sarcoidosis; thus, the first requirement for establishing 
a well-grounded claim has been established.  Caluza, supra.  
Additionally, the veteran testified that he was treated for 
"unexplained" symptoms during service, including aches, 
joint pain, and problems breathing, and he contended that 
these symptoms were manifestations of his sarcoidosis.  
Service medical records show that he was treated for 
unexplained symptoms, including abdominal pain and cramps and 
weight loss.  A VA treatment record dated in August 1977 
showed that he complained of abdominal pain, nausea, 
vomiting, and diarrhea "off and on" since 1972, and also 
reported having a productive greenish cough with a 30 pound 
weight loss since February 1977, and the assessment was rule 
out sarcoidosis.  In October 1977 the impression was 
multisystemic involvement of sarcoidosis, responding to 
treatment.  Received in November by the Board, along with a 
waiver of initial review by the RO, was a VA treatment record 
dated in November 1999 in which a VA physician indicated that 
it was "quite plausible" that the veteran's sarcoidosis 
should be classified as "service-connected".  Thus, the 
second and third requirements of Caluza are satisfied as 
there is medical evidence showing treatment for the veteran's 
reported symptoms in service, evidence of postservice 
continuity of such symptomatology, diagnosed as sarcoidosis, 
and medical evidence of a nexus between the present 
disability and service.  Savage, supra.  


ORDER

The claim of entitlement to service connection for 
sarcoidosis is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
sarcoidosis is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

The veteran contends that he began showing manifestations of 
sarcoidosis during service and that he received treatment for 
various unexplained symptoms during service.  He also 
contends that he has had sarcoidosis since service.  In 
November 1999 he submitted a medical opinion from a VA 
physician who indicated that it was "quite plausible" that 
the veteran's sarcoidosis was service-connected, "as he may 
have acquired the disease around age 20 while in Vietnam".  
The Board notes that while the VA physician has provided an 
opinion, the rationale and basis for the opinion is not 
given.  The VA physician also noted that such a determination 
would require an intensive review of the veteran's medical 
records from that time..  The Board therefore finds that 
further development of the evidence to include a VA 
examination and opinion by an appropriate specialist is 
necessary.  

In October 1999 the veteran testified that he received 
treatment at the Jacksonville, Florida VA outpatient clinic 
in 1975.  The record reflects that the RO contacted the 
Jacksonville VA clinic which reported that the veteran's 
records were "perpetualized in 1992, and transferred to the 
Philadelphia VAMC" in September 1994.  The RO then requested 
complete treatment records from the Philadelphia VAMC dating 
from 1974 to 1977, and in 1997 the RO received Jacksonville 
VA clinic treatment records dated from August 1977 to October 
1977.  It therefore appears that there are no additional 
treatment records available from Jacksonville VA clinic.

In October 1999 the veteran also testified that he received 
treatment at the Lake City, Florida VA medical center in 
1975, and the Gainesville VAMC in 1975 and 1976 for symptoms 
related to sarcoidosis.  He claimed that he attempted to 
obtain these treatment records, but was unable to obtain 
them, and indicated that some of these records may be located 
in a storage unit.  It is unclear, however, exactly which 
records may be located in a storage unit.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  
The RO should conduct an exhaustive search for all such 
treatment records, including whether any treatment records 
may have been retired to a storage facility.

The veteran testified that he received treatment for symptoms 
related to his sarcoidosis in 1974 at a private medical 
facility, St. Luke's Medical Center.  The Board notes that in 
1985 the RO requested treatment records from St. Luke's 
Hospital in Jacksonville, Florida for treatment in May 1984 
for sarcoidosis, chest pain, and shortness of breath.  
Received by the RO were records showing treatment for 
pancreatitis in 1983.  Thus, it is unclear whether there may 
be additional treatment records from this facility.  The 
veteran testified that he went to "St. Luke's Professional 
Building, which was the hospital" and asked that his records 
be sent to Philadelphia, but apparently he did not receive 
them.  The RO should therefore attempt to obtain such 
treatment records. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him since 
his discharge from service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from the Lake City and 
Gainesville VAMCs and St. Luke's Medical 
Center.  If any such treatment records 
are not available, it should be so 
certified.

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and probable 
etiology of his sarcoidosis.  The claims 
folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's sarcoidosis is 
related to the symptoms noted in service 
or was otherwise related to service.  The 
examiner should explain the rationale for 
any opinion expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



